Title: From Alexander Hamilton to Benjamin Walker, 15 October [1796]
From: Hamilton, Alexander
To: Walker, Benjamin


[New York] October 15 [1796]. “Troupe & I have conferred. We think, considering the magnitude of the concerns, the diversifications of it into sub-branches—the ability of parties &c.—We may reasonably expect each of us as a Retainer for each of your principals £50. that is to
To Hamilton



NY Curry


For Pulteney
£50


For Horneby
  50


Same to Troupe
£100
= 250 Ds.

We shall consider this as a retainer in all matters with Smith or growing out of his Agency.…”
